ICJ_083_TerritorialDispute_LBY_TCD_1992-04-14_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFÉREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

ORDONNANCE DU 14 AVRIL 1992

1992

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE TERRITORIAL DISPUTE

(LIBYAN ARAB JAMAHIRIYA/CHAD)

ORDER OF 14 APRIL 1992
Mode officiel de citation :

Différend territorial (Jamahiriya arabe libyenne/Tchad),
ordonnance du 14 avril 1992, C.I.J. Recueil 1992, p. 219

Official citation :

Territorial Dispute (Libyan Arab Jamahiriya/Chad),
Order of 14 April 1992, I.C.J. Reports 1992, p. 219

 

N° de vente : 6 09
Sales number

 

 

 
219

COUR INTERNATIONALE DE JUSTICE

1992 ANNÉE 1992
14 avril
Rôle général
n° 83 14 avril 1992
AFFAIRE

DU DIFFÉREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. ODA, Vice-Président :
MM. Lacus, AGO, SCHWEBEL, BEDJAOUI, NI, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY.
WEERAMANTRY, RANJEVA, AJIBOLA, juges ; M. VALENCIA-OSPINA.
Greffier.

La Cour internationale de Justice,

Ainsi composée, |

Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et l’article 46 de son Règlement,

Vu l'accord intitulé « Accord-cadre sur le règlement pacifique du diffé-
rend territorial entre la Grande Jamahiriya arabe libyenne populaire et
socialiste et la République du Tchad», fait à Alger en langues arabe et
francaise le 31 août 1989, lequel a été notifié à la Cour en août/septembre
1990;

Vu l’ordonnance rendue par la Cour le 26 octobre 1990 constatant,
notamment, que les Parties sont convenues qu’en l’espèce l’instance avait
en fait été introduite par deux notifications successives du compromis que
constitue ledit « accord-cadre » du 31 août 1989, lequel ne contient aucune

4
220 DIFFÉREND TERRITORIAL (ORDONNANCE 14 IV 92)

disposition quant aux pièces de procédure, et que la procédure en l’espèce
devrait être déterminée par la Cour sur la base des communications reçues
des Parties auxquelles il est fait référence dans l'ordonnance, conformé-
ment au paragraphe 2 de l’article 46 du Règlement de la Cour;

Considérant que, par cette ordonnance, la Cour avait décidé que,
comme le prévoit cet article, chacune des Parties déposerait un mémoire
et un contre-mémoire dans les mêmes délais et avait fixé au 26 août 1991
la date d’expiration du délai pour le dépôt des mémoires; et que les
mémoires des deux Parties ont été dûment déposés dans le délai prescrit;

Considérant que, par une ordonnance du 26 août 1991, le Président de
la Cour avait fixé au 27 mars 1992 la date d'expiration du délai pour le
dépôt des contre-mémoires; et que les contre-mémoires des deux Parties
ont été dûment déposés dans le délai prescrit;

Considérant que, au cours d’une réunion que le Président de la Cour a
tenue avec les représentants des Parties le 27 mars 1992, pour se renseigner
auprès d'elles sur la suite de la procédure, la question a été soulevée de
savoir si le dépôt de répliques par les deux Parties pourrait être nécessaire;

S’étant renseignée auprès des Parties,

Décide d’autoriser la présentation par chacune des Parties d’une ré-
plique, dans le même délai;

Fixe au 14 septembre 1992 la date d'expiration du délai pour le dépôt
des répliques;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de la
Paix, à La Haye, le quatorze avril mil neuf cent quatre-vingt-douze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Jamahiriya
arabe libyenne populaire et socialiste et au Gouvernement de la Répu-
blique du Tchad.

| Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
